DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Response to Arguments
Applicant’s amendment filed 01/10/2022 is accepted and entered.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are drawn towards the combination of Andrews/Chakravarthy, and how it would not be obvious to modify the dressing of Andrews to have two separate layers joined together by adhesive. However, Gray is now cited as the primary reference in the below rejection. Gray clearly teaches a wound contact layer and absorption layer that are separate and then adhered to one another, as set forth below. Gray is modified by the teachings of Andrews to demonstrate the 
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 claims a wound dressing “for use” in various modes. However, the claim does not recite any active, positive steps delimiting how the uses are actually practiced. Therefore, the scope of the claim is unclear. See MPEP 2173.05(q).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 6, 8, 10, 12, 14, 15, 20, 24, 29, 30, 32, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (GB 2290031) in view of Andrews et al (US 5914125).
Regarding Claim 1, Gray discloses a wound dressing (Fig. 1) comprising

and an absorption layer (body layer 1, Fig. 1; page 3 lines 14-19), the absorption layer (1, Fig. 1) being attached to the wound contact layer (3, Fig. 1) by an adhesive (page 6 lines 7-10; adhesives can be used to attach the two layers together);
wherein the wound contact layer (3, Fig. 1) comprises at least one antimicrobial agent (page 6 lines 16-19, page 14 line 16 – page 15 line 8; the antimicrobial can be placed on the wound contact layer, impregnate the wound contact layer, or be within the wound contact layer).
Gray is silent whether the speed at which the wound contact layer absorbs wound exudate and allows it to disperse throughout the layer is higher than the speed at which the absorption layer absorbs wound exudate and allows it to disperse throughout the layer.
Andrews teaches a wound dressing, thus being in the same field of endeavor, where the wound contact surface has been modified by the application of heat and pressure to result in low wound adherence and increased fluid absorbency at the surface than in the rest of the dressing (Col. 2 lines 32-38). This allows the dressing to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Gray to have the wound contact layer absorb and disperse wound exudate faster than the absorption layer as taught by Andrews (Col. 2 lines 32-38). Having the wound contact layer absorb and disperse fluid faster than the absorption layer results in a desirable humidity level at the wound/dressing interface for optimal wound healing (as motivated by Andrews Col. 2 lines 32-38). Gray further motivates this by indicating that the wound contact layer is formed from a compressed polyurethane (page 6 lines 3-6) and the absorption layer is also made of polyurethane (page 3 lines 4-9). Because of that, one of ordinary skill would find it obvious to modify the foams of both layers to result in the desirable flow characteristics taught by Andrews.
Regarding Claim 4, Gray further discloses the absorbency of the wound contact layer (3, Fig. 1) is less than the absorbency of the absorption layer (1, Fig. 1; page 3 lines 6-7 and 14-15, page 5 lines 10-15; since the absorption layer is readily absorbent and the wound contact layer is intended to avoid excessive moisture retention, the wound contact layer would have a lower absorbency than the absorption layer).
Regarding Claim 6, Gray further discloses the wound contact layer (3, Fig. 1) comprises polyurethane foam (page 3 lines 4-9).
Regarding Claim 8, Gray further discloses the wound contact layer (3, Fig. 1) is compressed (page 6 lines 3-6).
Claim 10, Gray further discloses the antimicrobial agent is selected from the group consisting of silver, polyhexamethylene biguanide, chlorhexidine gluconate, chitosan, chitosan derivatives, octenidine, iodine, and combinations of any two or more thereof (page 14 line 16 – page 15 line 8; iodine, silver, and chlorhexidine may all be used).
Regarding Claim 12, Gray further discloses the absorption layer (1, Fig. 1) comprises an antimicrobial agent that is the same or different to the antimicrobial agent in the wound contact layer (3, Fig. 1; page 6 lines 16-19, page 14 line 6 – page 15 line 8; any or all of the layers can be impregnated with an antimicrobial and it could either be the same in each layer or different).
Regarding Claim 14, Gray further discloses the absorption layer (1, Fig. 1) has a thickness of from 1 to 6 mm (page 15 lines 20-22; the body/absorption layer can be 5 mm thick for light or moderate exuding wounds).
Regarding Claim 15, Gray further discloses the absorption layer comprises polyurethane foam (page 3 lines 4-9).
Regarding Claim 20, Gray further discloses a backing layer (2, Fig. 1), wherein the backing layer (2, Fig. 1) is optionally permeable to air and moisture but impermeable to water droplets and bacteria (page 3 line 20 – page 4 line 2).
Regarding Claim 24, Gray further discloses a skin contact adhesive material (page 6 line 22 – page 7 line 1, page 14 lines 12-15) attached to at least a portion of the wound contact layer (3, Fig. 1; an island dressing can be made by adding a periphery of adhesive to the wound contact layer to allow for the dressing to adhere to skin).
Claim 29, Gray discloses a method of manufacturing a wound dressing (Fig. 1), the method comprising the steps of:
a. attaching a wound contact layer (3, Fig. 1) to an absorption layer (body layer 1, Fig. 1) using an adhesive (page 6 lines 7-10; adhesives can be used to attach the two layers together), the wound contact layer (3, Fig. 1) comprising a biologically acceptable polymer material selected from the group consisting of polyurethane foam, polyvinyl chloride foam, polyimide foam and silicone foam (page 6 lines 3-6; the wound contact layer is made of polyurethane foam); and
b. applying at least one antimicrobial agent to the wound contact layer (3, Fig. 1; page 6 lines 16-19, page 14 line 16 – page 15 line 8; the antimicrobial can be placed on the wound contact layer, impregnate the wound contact layer, or be within the wound contact layer).
Gray is silent whether the speed at which the wound contact layer absorbs wound exudate and allows it to disperse throughout the layer is the same or higher than the speed at which the absorption layer absorbs wound exudate and allows it to disperse throughout the layer. 
Andrews teaches a wound dressing, thus being in the same field of endeavor, where the wound contact surface has been modified by the application of heat and pressure to result in low wound adherence and increased fluid absorbency at the surface than in the rest of the dressing (Col. 2 lines 32-38). This allows the dressing to maintain a high humidity at the wound/dressing interface, which is desired for wound healing (Col. 2 lines 32-38).

Regarding Claim 30, Gray further discloses the antimicrobial agent is applied to the wound contact layer (3, Fig. 1) as a solution (page 15 lines 16-23).
Regarding Claim 32, Gray further discloses the step of drying the wound dressing (page 16 lines 5-8).
Regarding Claim 35, Gray further discloses the wound dressing (Fig. 1) for use in absorbing fluid discharged from a physiological target (page 2 lines 1-9).
Regarding Claim 38, Gray further discloses the wound contact layer (3, Fig. 1), when swelled and wet with wound exudate, does not expand outwardly but does expand vertically (as described in ¶ [0030-0031] of Applicant’s published application, wound contact layers that have been compressed prior to use do not expand outwardly but do expand vertically; since the wound contact layer of Gray has been compressed as per page 6 lines 3-6 and page 10 line 23 – page 11 line 5, the wound contact layer of Gray will not expand outwardly but will expand vertically).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (GB 2290031) in view of Andrews et al (US 5914125) further in view of Malik et al (US 2009/0092819).
Regarding Claim 39, Gray further discloses the adhesive is in the form of a layer (page 6 lines 7-10; any amount of adhesive placed between the two layers can be considered a layer) between the absorption layer (1, Fig. 1) and the wound contact layer (3, Fig. 1).
Gray/Andrews is silent whether the layer is porous so as to allow transmission of the wound exudate from the wound contact layer into the absorbent layer.
Malik teaches a pressure sensitive adhesive for use in wound dressings, thus being in the same field of endeavor, with a porous adhesive (adhesive 102 and pores 108, Fig. 1) that can be used in between layers of a wound dressing (¶ [0036]). Using a porous adhesive between layers of a wound dressing allows the layers to be bonded together effectively while also allowing for liquid to flow through the adhesive and away from the wound (¶ [0036]).
Therefore, it would have been obvious to modify the dressing of Gray/Andrews to simply substitute the adhesive of Gray/Andrews for the porous adhesive of Malik. This would result in a wound dressing where the wound contact layer and the absorption layer are effectively bonded together while also allowing for flow between the adhesive so that exudate can flow away from the wound (as motivated by Malik ¶ [0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781